 

 

Case 2:20-cr-01658-VJ1 Document1 Filed 07/10/20 Page 1 of 3

 

 

 

 

 

AO 9! (Rev, EIN) Criminal Complaint ov
UNITED STATES DISTRICT COURT
for the
District of New Mexico
United States of America j
¥v. )
) MT
Enrique Munos-Sausedo Case No. x v [A 4 D
)
)
)
Defendant(s}
CRIMINAL COMPLAINT
_I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 8, 2020 ‘in the county of Hidalgo in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 841 (a)(1) Knowingly, intentionally and unlawfully; manufacture, or distribute, or
dispense or possess with intént to manufacture, distribute, or dispense a
271 U.S.C. § 846 . controlled substance; to wit approximately 65.68 kilograms of marijuana, a

schedule 1 controlled substance, in viatation of Title 21 USC 841 (a)(1); and
knowing, intentionally and untawfully conspire and agree with others to
possess with intent to distribute approximately 65.68 kilograms of marijuana,
a schedule 1 controlled substance, in violation of Title 21 USC 846.

This criminal complaint is based on these facts:

See attached Affidavit, which is marked Attachment "A," and which is incorporated by reférence as if fully set out
herein. . , ,

@ Continued on the attached sheet.

LM

 

7 * .
Conplainant’s signature

Cole Akard, DEA Special Agent

 

Printed name and title

Swom to before me and signed in my presence.

Date: O7- {D- 24 20 Clee :
“ KEVING: SWEAZEA
° tS. MAGISTRATE JUDGE

City and state: Las Cruces, New Mexico
Printed name and title
 

 

ye

ve

Case 2:20-cr-01658-VJ1 Document 1 Filed 07/10/20 Page 2 of 3

4

United States of America J
v. Tens
Enrique Munos-Sausedo ST,

ATTACHMENT “A”
AFFIDAVIT

I, Cole Akard, Affiant, being duly sworn, state that the following information is true and correct
to the best of my knowledge and belief:

The following information is based upon information provided to me by other agents and is
presented as probable cause to arrest Enrique Munos-Sausedo. Since this affidavit is being
submitted for the limited purpose of establishing probable cause, your Affiant has not included
each and every known fact regarding this investigation. More specifically, your Affiant has set
forth only pertinent facts that your Affiant believes are necessary to establish probable cause.

Your Affiant knows that on or about July 8, 2020, at approximately 7:00 p.m., Border Patrol
Agents (BPAs) Levi Reynolds and James Croft, were performing regular Horse Patrol duties in
zone 41 of the Lordsburg, New Mexico Border Patrol Station area of responsibility, which is
south of Animas, NM. BPA Croft observed signs of foot traffic consistent with four to five
individuals. These foot signs included a running W, a tennis shoe with concentric circles in the
forefoot and the heel, a lug pattern, and a tennis shoe with small circles around the perimeter of
the heel. BPA Croft observed the footprints walking northbound next to a silo, which is located
west of the caves on County Road | at approximately the mile 21 post. BPA Crofi continued to
search the area north of the silo while BPA Reynolds searched the immediate surrounding area.
BPA Reynolds had observed footprints approximately 5 yards south of the silo in a southbound
direction that matched the same footprints that BPA Reynolds observed at the silo,

BPA Reynolds continued following the footprints and after moving approximately 100 yards
south, BPA Reynolds located 3 large burlap backpacks concealed in the mesquite brush along
with 2 bags of food and several water bottles. The 3 large burlap bundles had an odor consistent
with the smell of marijuana and the packaging was consistent with the packaging used by drug
traffickers in the area. ‘

The 3 large burlap backpacks were seized at approximately 7:05 pm, and subsequently,
transported to the Lordsburg Border Patrol Station to be processed. The contents of the 3 large
burlap backpacks was field tested and tested positive for the presumptive characteristics of
marijuana. When weighed, it was determined that the amount of marijuana setzed was
approximately 65.68 gross kilograms.

At approximately 10:04 pm, agents located a single adult Hispanic male within a close proximity
from where the 3 large burlap backpacks were discovered. Agents observed strap marks on the
shoulders and under the arms of the Hispanic male, who was later identified as Enrique Munos-
Sausedo. These marks are consistent with carrying a heavy backpack for a long period. The
footprints of Sausedo matched the footprints agents previously observed while performing Horse
Patrol duties. Agents observed Sausedo to be wearing the running W shoe, a running style shoe
with a specific patterned tread which was observed and followed to the area where the bundles
were concealed.
 

 

 

Case 2:20-cr-01658-VJ1 Ddcunient1 Filed 07/10/20 Page 3of3_

c >
a United States of America
v.
Enrique Munos-Sausedo

Subsequently, your Affiant contacted AUSA Richard Williams with the details and AUSA
Williams approved prosecution for Enrique Munos-Sausedo on 21 USC 841 (a) (1) possession
with intent to distribute approximately 65.68 gross kilograms of marijuana and 21 USC 846 :
conspiracy to distribute approximately 65.68 gross kilograms of marijuana.

Dated this 10th day of July, 2020.

ME _

Cole Aka .
DEA Special Agent

SUBSCRIBED and SWORN to before
me this 10th day of July, 2020,

   

  

Teme

EKEVINASWEAZEA®
US MAGISTRATE JUDGE ' .

 

 
